16‐87‐cr 
     United States v. Jones 


                               UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
      
                                            SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A 
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED 
     BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. 
     WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE 
     NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A  SUMMARY  ORDER  MUST  SERVE  A 
     COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 
      
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second  Circuit, 
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of 
 3   New York, on the 19th day of June, two thousand eighteen. 
 4
 5   PRESENT:          JOHN M. WALKER, JR., 
 6                     JOSÉ A. CABRANES,  
 7                     REENA RAGGI, 
 8                                  Circuit Judges. 
 9                                                              
10    
11   UNITED STATES OF AMERICA, 
12    
13                     Appellee,                                       16‐87‐cr 
14    
15                     v.                                                       
16    
17   RASHAUD JONES,  
18    
19                     Defendant‐Appellant, 
20    
21   CHARLES TYSON, MADELAINE RIVERA, 
22    
23                     Defendants.1  


     1 The Clerk of Court is respectfully directed to amend the caption as above. 

                                                          1
 1
 2
 3   FOR APPELLEE:                                            GEOFFREY  M.  STONE,  Assistant 
 4                                                            United  States  Attorney  (Marc  H. 
 5                                                            Silverman,  Assistant  United  States 
 6                                                            Attorney,  on  the  brief),  for  John  H. 
 7                                                            Durham,  United  States  Attorney  for 
 8                                                            the  District  of  Connecticut,  New 
 9                                                            Haven, CT. 
10    
11   FOR DEFENDANT‐APPELLANT:                                 NORMAN  A.  PATTIS  &  BRITTANY  B. 
12                                                            PAZ,  Pattis  &  Smith,  LLC,  New 
13                                                            Haven, CT.  
14    
15          Appeal  from  an  order  of  the  United  States  District  Court  for  the  District  of 

16   Connecticut (Michael P. Shea, Judge). 

17          UPON  DUE  CONSIDERATION  WHEREOF,  IT  IS  HEREBY  ORDERED, 

18   ADJUDGED,  AND  DECREED  that  the  district  court’s  judgment  of  conviction  and 

19   sentence is AFFIRMED. 

20           Defendant‐Appellant  Rashaud  Jones  appeals  from  a  judgment  of  conviction 

21   entered  on  January  8,  2016,  after  a  jury  found  him  guilty  on  all  seven  counts  of  a 

22   seven‐count  indictment,  charging  him  with,  among  other  things,  conspiracy  to 

23   distribute  and  to  possess  with  intent  to  distribute  280  grams  or  more  of  cocaine  base, 

24   possession with intent to distribute various quantities of cocaine base and cocaine, and 

25   possession of a firearm in furtherance of a narcotics trafficking crime. The district court 

26   sentenced Jones principally to 211 months’ imprisonment.  

27          On appeal, Jones argues that we should vacate his conviction because the district 

28   court erred by: (1) denying his motion to suppress evidence seized from a warrantless 

29   search  of  a car  used by him; (2) denying  his  motion  to  suppress evidence seized  from 

30   his  apartment;  (3)  permitting  witness  Madelaine  Rivera  to  testify  regarding  her 


                                                      2
 1   drug‐trafficking  activities  with  Jones  prior  to  the  period  charged  in  the  indictment; 

 2   (4) instructing  the  jury  about  inferences  that  they  could  make  if  they  found  that  Jones 

 3   was  the  sole  occupant  of  the  car;  and  (5)  applying  a  two‐level  Sentencing  Guidelines 

 4   enhancement  for  obstruction  of  justice.  The  first  issue,  concerning  the  warrantless 

 5   vehicle  search,  is  resolved  by  an  opinion  issued  simultaneously  with  this  summary 

 6   order. We assume the parties’ familiarity with the underlying facts and the procedural 

 7   history of the case. 

 8           1.      The District Court Did Not Err in Denying Jones’s Motion to Suppress 

 9   the Evidence Seized from the Search of 232 Westland Street. 

10           Jones  argues  that  the  district  court  erred  in  denying  his  motion  to  suppress 

11   evidence  seized  from  a  search  of  his  apartment  at  232  Westland  Street.  More 

12   specifically,  he  contends  that  law  enforcement  officers  entered  the  second  floor  of 

13   232 Westland Street unlawfully, used information gained during that unlawful entry—

14   i.e., the presence of a money counter—to acquire a search warrant for the second floor, 

15   and  could  not  have  acquired  the  second‐floor  search  warrant  without  this  “tainted” 

16   information. We disagree. Assuming arguendo that law enforcement officers entered the 

17   second floor of 232 Westland Street unlawfully, performed an unauthorized protective 

18   sweep,  and  that information  relating to  the money  counter  must  thus be excised from 

19   the  subsequent  search  warrant  affidavit,  there  remained  sufficient  probable  cause  to 

20   support the issuance of the search warrant for the second floor.  

21           When  an  application  for  a  search  warrant  includes  both  tainted  and  untainted 

22   evidence,  “the  warrant  may  be  upheld  if  the  untainted  evidence,  standing  alone, 

23   establishes probable cause.” Laaman v. United States, 973 F.2d 107, 115 (2d Cir. 1992). We 

24   review  de  novo  the  district  court’s  ruling  on  whether  any  untainted  portions  of  an 

25   affidavit  suffice  to  establish  probable  cause.  United  States  v.  Canfield,  212  F.3d  713,  717 

                                                        3
 1   (2d  Cir.  2000).  It  is  well  settled  that  “[p]robable  cause  is  ‘a  practical,  commonsense 

 2   decision whether, given all the circumstances set forth in the affidavit. . . , including the 

 3   veracity  and  basis  of  knowledge  of  persons  supplying  hearsay  information,  there  is  a 

 4   fair  probability  that  contraband  or  evidence  of  a  crime  will  be  found  in  a  particular 

 5   place.’”  Id.  at  718  (quoting  Illinois  v.  Gates,  462  U.S.  213,  238  (1983)).  Here,  taken 

 6   together,  several  facts  set  forth  in  the  search  warrant  affidavit  show  that  it  was 

 7   reasonable  for  law  enforcement  officers  to  believe  that  they  would  find  evidence  of 

 8   drug  trafficking  on  the  second  floor  of  232  Westland  Street,  notwithstanding  the 

 9   excision of the money‐counter evidence from the affidavit. For example, (1) Tyson told 

10   law enforcement officers that he bought crack cocaine from Jones on the third floor of 

11   232 Westland Street; (2) Jones told law enforcement that he lived on the second floor of 

12   232  Westland  Street  and  had  nothing  on  the  third  floor;  and  (3)  Drug  Enforcement 

13   Administration  Task  Force  Officer  James  Campbell,  based  on  his  training  and 

14   experience,  knew  that  narcotics  traffickers  frequently  maintain  evidence  concerning 

15   their  narcotics  activities  in  their  residences,  see  Gov’t  App.  24–25  at  ¶  18  (“Search 

16   Warrant Affidavit”). 

17          2.      The  District  Court  Did  Not  Err  in  Permitting  Madelaine  Rivera  to 

18   Testify Regarding Prior Drug Trafficking Activities She Engaged in With Jones.  

19          Jones  asserts  that  the  district  court  violated  Federal  Rule  of  Evidence  403  by 

20   permitting  Madelaine  Rivera,  an  indicted  co‐conspirator  and  close  friend  of  Jones,  to 

21   testify about drug trafficking activities she engaged in with him in the years preceding 

22   the conspiracy charged in the indictment. Again, we disagree.  

23          We review evidentiary rulings “for abuse of discretion, reversing only if we find 

24   manifest error.” United States v. Al Kassar, 660 F.3d 108, 123 (2d Cir. 2011). In addition, 

25   “we accord great deference to the district court’s assessment of the relevancy and unfair 

                                                      4
 1   prejudice  of  proffered  evidence,  mindful  that  it  sees  the  witnesses,  the  parties,  the 

 2   jurors, and the attorneys, and is thus in a superior position to evaluate the likely impact 

 3   of  the  evidence.”  United  States  v.  Quinones,  511  F.3d  289,  310  (2d  Cir.  2007)  (internal 

 4   quotation marks omitted).  

 5          We  have  observed  “that  it  is  within  the  [district]  court’s  discretion  to  admit 

 6   evidence of prior acts to inform the jury of the background of the conspiracy charged, in 

 7   order  to  help  explain  how  the  illegal  relationship  between  participants  in  the  crime 

 8   developed, or to explain the mutual trust that existed between coconspirators.” United 

 9   States  v.  Rosa,  11  F.3d  315,  334  (2d  Cir.  1993).  The  district  court  permitted  Rivera  to 

10   testify  about  her  prior  narcotics  dealing  relationship  with  Jones  because  it  was 

11   probative  of  their  relationship  of  trust,  specifically  of  how  the  illegal  nature  of  that 

12   relationship developed over time.  

13          Nevertheless,  Jones  argues  that  Rivera’s  testimony  on  this  topic  was  more 

14   prejudicial than probative, and thus violated Rule 403, because there was ample other 

15   evidence  demonstrating  the  close  personal  relationship  between  the  two  and  because 

16   the  testimony  she  gave  regarding  the  prior  narcotics  dealings  was  more  detailed  than 

17   her testimony regarding the charged conspiracy. Based on our review of the record, and 

18   mindful of the discretion afforded trial judges on evidentiary rulings, see Quinones, 511 

19   F.3d at 310, we cannot conclude that the district court abused its discretion in admitting 

20   Rivera’s testimony on her past criminal relationship with Jones.  

21          First,  the  other  “ample”  evidence  to  which  Jones  refers  did  not  establish  the 

22   illegal  dimension  of  the  relationship  between  him  and  Rivera.  Second,  nothing  in 

23   Rivera’s  testimony  about  prior  narcotics  dealings  was  “more  inflammatory  than  the 

24   charges alleged in the indictment.” United States v. Abu‐Jihaad, 630 F.3d 102, 133 (2d Cir. 

25   2010).  Third,  the  district  court  twice  instructed  the  jury  that  it  could  only  consider 

                                                       5
 1   Rivera’s testimony “for the limited purpose of determining whether or not it shows the 

 2   development  of  a  relationship  of  trust  between  Ms.  Rivera  and  Mr.  Jones.”  App.  514. 

 3   Any resulting unfair prejudice did not substantially outweigh the testimony’s probative 

 4   value,  see  Fed.  R.  Evid.  403,  and  the  district  court  did  not  abuse  its  discretion  in 

 5   admitting this testimony, see Al Kassar, 660 F.3d at 123. 

 6          3.      The  District  Court  Properly  Instructed  the  Jury  Regarding  the 

 7   Inferences it Could Draw From the Sole Occupancy of a Vehicle. 

 8          We review de novo a challenge to a district court’s jury instructions. United States 

 9   v. Lange, 834 F.3d 58, 75 (2d Cir. 2016). “A jury instruction is erroneous if it misleads the 

10   jury  as  to  the  correct  legal  standard  or  does  not  adequately  inform  the  jury  of  the 

11   law.” Id.  Where  “the  charge,  viewed  as  a  whole,  demonstrates  prejudicial  error,” we 

12   will reverse a conviction. Id.  

13          There  is  no  dispute  that  the  district  court’s  jury  instruction  regarding  the 

14   inferences the jury could draw from the sole occupancy of a vehicle was legally correct. 

15   Instead,  Jones  argues  that,  because  a  central  component  of  the government’s  case  was 

16   the argument that contraband belonged to Jones because he was the last person inside 

17   the vehicle containing the contraband, the district court’s use of the sole occupancy of a 

18   vehicle as an example in its jury instructions was unfair.  

19          Despite  Jones’s  contention,  the  district  court’s  jury  instruction  was  fair  to  both 

20   parties. While the district court did instruct the jury that “if the defendant was the sole 

21   occupant  of  a  residence  or  a  vehicle,  that  is  significant  evidence  that  the  defendant 

22   knew about items in the residence or vehicle,” App. 555–56, it also instructed the jury, 

23   in  the  subsequent  sentence,  “that  the  defendant’s  sole  ownership  or  control  of  a 

24   residence  or  vehicle  does  not  necessarily  mean  that  the  defendant  had  control  and 

25   possession of the items found in it,” App. 556 (emphasis added). Moreover, the district 

                                                      6
 1   court’s instruction did not undermine the “defense theory [that] it was Ms. Rivera, and 

 2   not  Mr.  Jones,  who  placed  items  in  the  car.”  Br.  of  Defendant‐Appellant  at  58.  To  the 

 3   contrary, the district court’s instructions explicitly invited the jury to credit that theory 

 4   if  it  was  supported  by  the  evidence  presented  at  trial.  We  thus  find  no  error  in  the 

 5   district court’s sole‐occupancy instruction. 

 6          4.      The  District  Court  Properly  Applied  a  Sentencing  Enhancement  for 

 7   Obstruction of Justice. 

 8          At  sentencing,  and  over  Jones’s  objection,  the  district  court  applied  an 

 9   obstruction  of  justice  enhancement  to  the  applicable  sentencing  guidelines  under 

10   U.S.S.G.  §  2D1.1(b)(15)(D)  for  Jones’s  testimony  at  the  suppression  hearing.  When,  as 

11   here, a district court applies a sentencing enhancement based on perjured testimony, the 

12   court  must  find  by  a  preponderance  of  the  evidence  that  the  defendant  intentionally 

13   gave  false  testimony  as  to  a  material  matter.  United  States  v.  Thompson,  808  F.3d  190, 

14   194–95  (2d  Cir.  2015)  (per  curiam).  Such  testimony  includes  a  “statement  .  .  .  that,  if 

15   believed,  would  tend  to  influence  or  affect  the  issue  under  determination.”  U.S.S.G. 

16   § 3C1.1 cmt. n.6. We review a district court’s application of an enhancement under the 

17   Guidelines  de  novo  and  factual  determinations  underlying  a  district  court’s  Guidelines 

18   calculation for clear error. United States v. Rowland, 826 F.3d 100, 116 (2d Cir. 2016), cert. 

19   denied, 137 S. Ct. 1330 (2017) (mem.). 

20          At the suppression hearing, defense counsel stated that Jones would testify about 

21   “the  facts  surrounding  his  initial  seizure  and  communications  in  the  area  of  232 

22   Westland.”  App.  87–88.  During  the  government’s  cross‐examination,  defense  counsel 

23   objected  that  the  government’s  line  of  questioning  exceeded  its  permissible  scope  for 

24   the hearing. The district  court overruled  defense counsel’s objection. Jones  went on to 

25   testify inter  alia that: (1)  he did  not provide  crack to Tyson  or Rivera, including at  232 

                                                       7
 1   Westland Street; (2) he did not see Rivera or Tyson on December 18, 2012, the date on 

 2   which  he  was  arrested;  (3)  he  did  not  inform  Officer  Campbell  that  he  lived  at  232 

 3   Westland Street; and (4) he was not aware of any narcotics trafficking that occurred out 

 4   of 232 Westland Street.  

 5          Jones first argues that the enhancement should not apply because his objection to 

 6   the  government’s  questions  should  have  been  sustained.  But  even  assuming  arguendo 

 7   that  the  district  court  erred  in  allowing  the  government’s  questions,  Jones  was  not 

 8   permitted  to  commit  perjury.  Jones  further  contends  that  the  enhancement  does  not 

 9   apply because his testimony was not material to the district court’s determination. He is 

10   wrong. At issue at the suppression hearing was whether the evidence seized from 232 

11   Westland  Street  and  the  Dodge  Magnum  should  be  admitted.  Officer  Campbell,  who 

12   was the government’s sole witness, testified about the officers’ investigation in this case. 

13   Jones’s  testimony  was  inconsistent  with  Officer  Campbell’s  testimony  in  important 

14   respects, including that Jones had met with Rivera and Tyson on December 18, 2012 and 

15   had  provided  them  with  drugs,  and  that  Jones  had  stated  that  he  resided  at  232 

16   Westland  Street.  As  the  district  court  noted  in  applying  this  enhancement,  Jones  also 

17   stated that he was unaware of any narcotics trafficking out of 232 Westland Street. To 

18   the  extent  that  such  testimony  contradicted  Officer  Campbell’s,  in  addition  to  being 

19   material to whether the government had evidence constituting probable cause, Jones’s 

20   testimony also tended to undermine Officer Campbell’s credibility. It was, therefore, a 

21   statement  that,  if  believed,  would  tend  to  affect  the  issue  under  determination.  See 

22   U.S.S.G. § 3C1.1. cmt. n.4(F), cmt. n.6. 

23          Finally, the district court did not err in finding that Jones’s statements were false. 

24   His  testimony  was  inconsistent  with  the  jury’s  verdict  and  implausible  based  on  the 

25   evidence  introduced  at  trial.  For  example,  although  Jones  testified  that  he  was  not 

                                                     8
 1   aware  of  any  narcotics  trafficking  out  of  232  Westland  Street,  the  government 

 2   introduced evidence that it found narcotics and paraphernalia in his apartment at this 

 3   location, and Rivera testified that she saw Jones there with drugs on multiple occasions.  

 4          

 5                                           CONCLUSION 

 6         For  the  foregoing  reasons,  and  in  conjunction  with  the  opinion  issued 

 7   simultaneously, we AFFIRM the district court’s judgment of conviction and sentence.  

 8
 9
10                                                    FOR THE COURT: 
11                                                    Catherine O’Hagan Wolfe, Clerk 




                                                  9